DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Allowable Subject Matter
Claims 1 and 3-20 are allowed. Claims 2-20 were previously indicated as allowable. Claim 2 has been cancelled.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests “wherein the data voltage has a data voltage value from which a voltage variation variable is removed based on leakage of the switching transistor, wherein the data voltage is a compensated data voltage which has a data voltage value from which a voltage variation variable is removed based on leakage of the switching transistor, and wherein the compensated data voltage is a voltage that is compensated based on parasitic capacitance of a first electrode among two electrodes of the voltage transmitting capacitor, the first electrode connected to the gate electrode of the driving transistor.” The closest prior art is as follows:
Sung et al. (US Pub. No. 2011/0316892) teaches an organic light emitting display that includes a threshold compensation period that reduces or removes deterioration image quality due to threshold variation.
Lee (US Pub. No. 2005/0219196) teaches a liquid crystal display wherein the positioning of the switching elements reduces vertical crosstalk that is generated by voltage variation of pixel electrodes due to the parasitic capacitance between the pixel electrodes and the adjacent data lines.
However, none of the prior art teaches the quoted limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622